                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                           Civil Action No. 3:20-CV-00019-FDW


 WILLIAM F. MACKEY,                             )
                                                )
                Plaintiff,                      )
                                                )
 vs.                                            )
                                                )           NOTICE OF APPEARANCE
                                                )
 WELLS FARGO BANK,                              )
                                                )
                Defendant.                      )



       NOW COMES Plaintiff in the above captioned case, via undersigned Counsel of record,

and gives notice to the Court and to all ancillary parties that Plaintiff shall, in addition to Alesha

S. Brown of Justice in Action Law Center, also be represented in this case by the undersigned

member of the North Carolina State Bar, duly admitted to practice in the United States District

Court in the Western District of North Carolina: Charles W. Hands III of Hands Law Office,

PLLC. Accordingly, please include the undersigned in all Notices, Motions, and Communications

concerning this action.

       This is the 9th day of July 2021.

                                                        HANDS LAW OFFICE, PLLC

                                                        /s/ Charles W. Hands III
                                                        Charles W. Hands III, NC Bar No. 52169
                                                        Hands Law Office, PLLC
                                                        3558 North Davidson Street
                                                        Charlotte, NC, 28205
                                                        P: (704) 248-7976
                                                        F: (704) 248-2866
                                                        chands@handslawonline.com
                                                    1




         Case 3:20-cv-00019-FDW Document 44 Filed 07/09/21 Page 1 of 2
                              CERTIFICATE OF SERVICE
        The undersigned does hereby certify that the foregoing NOTICE OF APPEARANCE
was filed with the Clerk of Court using the CM/ECF system, which will send electronic
notification of such filing to the following:


                                    Frederick T. Smith
                                   Seyfarth Shaw LLP
                                  fsmith@seyfarth.com
                           Attorney for Defendant Wells Fargo

                                     Ethan Goemann
                                   Seyfarth Shaw LLP
                                 egoemann@seyfarth.com
                           Attorney for Defendant Wells Fargo

                                     Alesha S. Brown
                               Justice in Action Law Center
                             abrown@justiceinactionlaw.com
                          Attorney for Plaintiff William Mackey


      This the 9th day of July 2021.

                                               HANDS LAW OFFICE, PLLC

                                               /s/ Charles W. Hands III
                                               Charles W. Hands III, NC Bar No. 52169
                                               Hands Law Office, PLLC
                                               3558 North Davidson Street
                                               Charlotte, NC, 28205
                                               P: (704) 248-7976
                                               F: (704) 248-2866
                                               chands@handslawonline.com




                                           2

        Case 3:20-cv-00019-FDW Document 44 Filed 07/09/21 Page 2 of 2
